59309: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59309


Short Caption:FEDERAL DEPOSIT INS. CORP. VS. RHODESClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A634437Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:10/06/2011 / Roitman, HowardSP Status:Completed


Oral Argument:10/09/2013 at 1:30 PMOral Argument Location:Regional Justice Center


Submission Date:10/09/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCommunity Bank of NevadaSuzanne R. Fitts
							(Smith Larsen & Wixom)
						Katie M. Weber
							(Smith Larsen & Wixom)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


AppellantFederal Deposit Insurance CorporationSuzanne R. Fitts
							(Smith Larsen & Wixom)
						Katie M. Weber
							(Smith Larsen & Wixom)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


RespondentJames M. RhodesNicholas J. Santoro
							(Santoro Whitmire)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/24/2014OpenRemittitur



14-36052: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/30/2011Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


09/30/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-29889




09/30/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-29891




10/03/2011Filing FeeFiling Fee Paid. $250.00 from Smith Larsen & Wixom - check no. 020014.


10/06/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Howard Roitman.11-30506




10/20/2011Docketing StatementFiled Docketing Statement Civil Appeals.11-32504




11/07/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 14, 2012.11-34291




03/06/2012Notice/IncomingFiled Substitution of Counsel (Nicholas J. Santoro of Santoro Whitmire substituted as attorney of record for respondent James M. Rhodes in the place and stead of Santoro, Driggs, Walch, Kearney, Holley & Thompson).12-07222




04/03/2012Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: July 9, 2012.12-10462




06/15/2012Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 7, 2012.12-18793




08/07/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-24897




08/10/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-25258




08/28/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: August 9, 2012.  To Court Reporter: Victoria Boyd.12-27118




11/02/2012BriefFiled Appellant's Opening Brief.12-34754




11/02/2012AppendixFiled Appendix to Opening Brief.12-34755




11/27/2012MotionFiled Stipulation Regarding Extension of Time to File Answering Brief.12-37298




11/27/2012Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due: January 02, 2012.12-37313




01/03/2013BriefFiled Respondent's Answering Brief.13-00138




01/03/2013AppendixFiled Respondent's Appendix.13-00139




01/07/2013Notice/IncomingFiled Notice of Change of Address of Nicholas J. Santoro, Esq. attorney for James M. Rhodes.13-00457




01/15/2013MotionFiled Stipulation Extending Time to File Reply Brief.  Due March 6, 2013.13-01632




01/15/2013Notice/OutgoingIssued Notice Stipulation Approved.  Reply Brief Due March 6, 2013.13-01634




02/28/2013MotionFiled Stipulation Extending Time to File Reply Brief.13-06360




03/11/2013BriefReceived Reply Brief. (FILED PER ORDER 3/15/13)


03/15/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the reply brief, provisionally received in this court on March 11, 2013.13-07936




03/15/2013BriefFiled Appellant's Reply Brief.13-07937




03/15/2013Case Status UpdateBriefing Completed/To Screening.


07/24/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-21697




08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Wednesday, October 9, 2013, at 1:30 p.m. in Las Vegas. Argument shall be limited to 30 minutes.13-25087




09/11/2013BriefFiled Appellant's Notice of Supplemental Authority Pursuant to NRAP 31(e).13-26819




09/13/2013BriefFiled Respondent's Response to Appellant's Notice of Supplmental Authority Pursuant to NRAP 31(e) and Cross Notice of Supplemental Authority Pursuant to NRAP 31(e).13-27195




09/19/2013BriefFiled Appellant's Response to Respondent's Cross-Notice of Supplemental Authority Pursuant to NRAP 31(e).13-28001




09/23/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on October 9, 2013, at 1:30 p.m. Counsel should be prepared to address specific issues.13-28320




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28453




09/26/2013BriefFiled Appellant's Second Notice of Supplemental Authority Pursuant to NRAP 31(e).13-28859




09/27/2013BriefFiled Respondent's Response to Appellant's Second Notice of Supplemental Authority Pursuant to NRAP 31(e).13-29037




10/09/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/19/2014BriefFiled Respondent's Second Notice of Supplemental Authority Pursuant to NRAP 31(e)14-31240




09/29/2014BriefFiled Appellant's Response to Respondent's Second Notice of Supplemental Authority Pursuant to NRAP 31(e) and Cross-Notice of Supplemental Authority Pursuant to NRAP 31(e).14-32300




10/27/2014BriefFiled Respondent's Response to Appellant's Cross-Notice of Supplemental Authority Pursuant to NRAP 31(e).14-35634




10/30/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Saitta, J. Majority: Saitta/Pickering/Hardesty/Douglas. Gibbons, C.J., with whom Parraguirre and Cherry, JJ., agree, dissenting. 130 Nev. Adv. Opn. No. 88. EN BANC14-36052